Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to application 16/599403 filled on 10/11/2019.
Claims 1-20 are currently pending and have been examined.

Detailed Action

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-20 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1, 10, and 16 recite comparing monitored data to an alert threshold and generating an alert when the monitored data violates the alert threshold; monitoring the alerts that occur; and generating an enhanced alert indicator when the Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “acquisition devices”, “acquisition module”, “data analysis module”, and “detection module” as see in claim 16, which are additional elements that are recited at a high level of generality  such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “module” language is incidental to what it is “operable” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of receiving monitored data, and displaying the plurality of types of monitored data from each of the plurality of patients in 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 39 where “The patient monitoring system 54 can be located anywhere within the hospital environment as long as the patient monitoring system 54 is able to receive the monitored data from each of the data acquisition devices associated with the plurality of patients being monitored.  The patient monitoring system 54 could also be located remotely from the hospital environment.”

Figure 3 and paragraph 40 where “In the embodiment shown in FIG. 3, the patient monitoring system 54 includes an acquisition device management module 62 that is operable to oversee the recording of the operational status of each of the acquisition devices 58.  The acquisition device management module 62 is operable to receive and record information related to each of the acquisition devices 58, which data may include information related to the device hookup and removal times.  In addition, the acquisition device management module 62 is able to capture information that can include the conditional states of the individual ECG leads attached to the patient, failure in the telemetry that allows the wireless communication of monitored data, the entry of the acquisition device 58 into a relearn condition.  In addition to capturing information as to the status of the acquisition device 58, the acquisition device management module 62 is also able to capture the monitored data received from each of the acquisition devices 58, which can include ECG output data, heart rate, respiration measurements, SPO2 values, and parameter or 

	Paragraph 45 wherein “In embodiments in which the data acquisition devices 58 include a display or are connected to a display, the data analysis module 64 would communicate to the acquisition device 58 to present the informational text and/or visual indicators”.

The claims recite the additional element of receiving monitored data, and displaying the plurality of types of monitored data from each of the plurality of patients in the patient window, which amounts to extra-solution activity concerning mere data gathering. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2-9, 11-15, and 17-20 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bello et al. (US 2005/0055242 A1) in view of Shah et al. (US 2019/0159739 A1) .

As per claim 10, a method of monitoring a plurality of patients, the method comprising: 
Bello teaches:
comparing the monitored data received from each of the plurality of patients to an alert threshold for each type monitored data and generating an alert in the patient window when the monitored data exceeds the alert threshold for the type of monitored data (Para. 248, 403, and alerts are generated based on monitoring patient conditions);
monitoring the alerts that occur for each patient over an analysis period (Para. 85 wherein patient (Fig. 15 and Para. 248 wherein alerts are tracked over a time period) ;  and
generating an enhanced alert indicator in the patient window assigned to the patient when the alerts over the analysis period exceeds an enhanced alert threshold (Fig. 15 and Para. 248 wherein alerts can be escalated/enhanced over reaching a threshold in a given time period). 
Bello does not explicitly teach however Shah teaches:
providing a multi-patient monitoring display that includes a plurality of 
patient windows (Fig. 11 wherein a plurality of patient windows are displayed);  

displaying the plurality of types of monitored data from each of the plurality of patients in the patient window assigned to the patient (Fig. 11);  

It would have been obvious to one of ordinary skill in the art at the time of filling to combine the enhanced/escalated alarm that can be generated if a certain threshold is met as taught in Bello (Para. 248) with system and method for monitoring multiple patients simultaneously as seen in Shah (Fig. 11 and Para. 8). The rationale is that the claimed invention is simply a combination of old elements, and in the combination each element performs the same function as it does separately, and the results of the combination are predictable.  See MPEP 2143(A).

As per claim 2, Bellow in view of Shaw teach the method of claim 1. Bello further teaches the method of claim 1 wherein the alerts are aggregated over the analysis period and compared to the enhanced alert threshold (Fig. 110-112 shows total number of alerts are aggregated. In addition the figures teach show total escalated alerts i.e. enhanced alerts). 

As per claim 3, Bellow in view of Shaw teach the method of claim 2. Bello further teaches the method of claim 2 wherein alerts are aggregated using a moving average of 
 
As per claim 4, Bellow in view of Shaw teach the method of claim 2. Bello further teaches the method of claim 2 wherein the aggregation step includes determining a total number of alerts over the analysis period (Fig. 110-112 and Para. 722). 
 
As per claim 5, Bellow in view of Shaw teach the method of claim 1. Bello further teaches the method of claim 2 wherein the aggregation step includes determining a total duration of alerts over the analysis period (Para. 722, 729 wherein total duration of alerts is tracked). 
 
As per claim 6, Bellow in view of Shaw teach the method of claim 1. Bello further teaches the method of claim 1 wherein a plurality of different types of monitored data are received from the patient (Para. 435,792), wherein two or more of the plurality of different types of monitored data are grouped together and the enhanced alert threshold is set for the group (Fig. 15 and Para. 248 and 403 wherein infusion systems can be groups together to generate alerts).  

As per claim 7, Bello in view of Shaw teach the method of claim 1. Bellow does not explicitly teach however Shaw teaches wherein the display is a multi-patient monitoring display used to simultaneously monitor the monitored data from the plurality 
Bello further teaches both the alerts and the enhanced alerts indicator are displayed in the patient window for each of the plurality of patients (Para. 256 wherein escalation of alarms/alerts can be displayed is taught). The motivation to combine references is the same as seen in claim 10.
 
As per claim 8, Bello in view of Shaw teach the method of claim 1. Bellow does not explicitly teach however Shaw teaches method of claim 7 wherein the enhanced alert indicator is generated on the multi-patient monitoring display separately for each of the plurality of patients (Fig. 11 and Para. 94 wherein patients can be monitored simultaneously and wherein alerts can be generated for each patient separately is taught). The motivation to combine references is the same as seen in claim 10.
 
As per claim 9, Bellow in view of Shaw teach the method of claim 1. Bello further teaches the method of claim 1 wherein the enhanced alert indicator on the display includes a visual representation of the number of alerts relative to a range (Para. 711). 

Claims 1 and 11-20 recite substantially similar limitations as seen in claims above, and hence are rejected for similar rationale as seen above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Higgins et al. (US 2009/0054735 A1) teaches system and method for remote monitoring of multiple healthcare patients, and wherein patient information can be simultaneously displayed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686